DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: RADIATION IMAGING SYSTEM COMPRISING A PLURALITY OF CAMERA APPARATUSES, RADIATION IMAGING CONTROL APPARATUS AND CONTROL METHOD OF RADIATION IMAGING SYSTEM, AND MEDIUM.
Note: It is unclear whether the same refers to the radiation imaging system, the plurality of camera apparatuses, or the radiation imaging control apparatus.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites a limitation “at least one processor or circuit configured to function as: a radiation detection apparatus arranged to detect radiation irradiated from the radiation generating apparatus to a subject, and obtain a radiation captured image; and a radiation imaging control apparatus configured to control a radiation imaging examination of the subject using the radiation generating apparatus and the radiation detection apparatus” in lines 3-8. Claim 10 recites a limitation “at least one processor or circuit configured to function as: a radiation detection apparatus arranged to detect radiation irradiated from the radiation generating apparatus to a subject, and obtain a radiation captured image; Page 7 of 19Application No. 16/883,192Attorney Docket No. 10203696US01 (1880-1797)and a radiation imaging control apparatus configured to control a radiation imaging examination of the subject using the radiation generating apparatus and the radiation detection apparatus” in lines 3-8. The specification disclosed a radiation detection apparatus (12) comprising an imaging unit (121), a communication unit (122), and a storage unit (123) (paragraph [0040]). The imaging unit detects X-rays (111) irradiated via a subject (H) from an X-ray generating unit (11) (paragraphs [0040]-[0041]), which cannot be implemented by at least one processor or circuit as claimed.  Furthermore, the specification disclosed a radiation imaging control apparatus (13) comprising a display unit (1301) and an operation unit (1302) (paragraph [0043]).  The display unit includes a liquid crystal display (paragraph [0044]) and the operation unit includes a mouse, a keyboard, and an X-ray irradiation switch (paragraph [0045]), which cannot be implemented by at least one processor or circuit as claimed.  Therefore, claims 1-15 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Allowable Subject Matter
Claims 16-20 are allowed.

Response to Amendment
Applicant’s amendments filed 12 May 2022 with respect to claims 1-9 and 15 have been fully considered.  The objections of claims 1-9 and 15 have been withdrawn.
Applicant’s amendments filed 12 May 2022 with respect to claim 2 have been fully considered.  The objections of claim 2 have been withdrawn.
Applicant’s amendments filed 12 May 2022 with respect to claims 4-6 have been fully considered.  The objections of claims 4-6 have been withdrawn.
Applicant’s amendments filed 12 May 2022 with respect to claim 5 have been fully considered.  The objection of claim 5 has been withdrawn.
Applicant’s amendments filed 12 May 2022 with respect to claim 6 have been fully considered.  The objection of claim 6 has been withdrawn.
Applicant’s amendments filed 12 May 2022 with respect to claim 7 have been fully considered.  The objection of claim 7 has been withdrawn.
Applicant’s amendments filed 12 May 2022 with respect to claims 8 and 9 have been fully considered.  The objections of claims 8 and 9 have been withdrawn.
Applicant’s amendments filed 12 May 2022 with respect to claims 10-14 have been fully considered.  The objections of claims 10-14 have been withdrawn.
Applicant’s amendments filed 12 May 2022 with respect to claim 11 have been fully considered.  The objections of claim 11 have been withdrawn.
Applicant’s amendments filed 12 May 2022 with respect to claims 13 and 14 have been fully considered.  The objections of claims 13 and 14 have been withdrawn.
Applicant’s amendments filed 12 May 2022 with respect to claim 14 have been fully considered.  The objections of claim 14 have been withdrawn.
Applicant’s amendments filed 12 May 2022 with respect to claim 16 have been fully considered.  The objections of claim 16 have been withdrawn.
Applicant’s amendments filed 12 May 2022 with respect to claim 17 have been fully considered.  The objections of claim 17 have been withdrawn.
Applicant’s amendments filed 12 May 2022 with respect to claims 18 and 20 have been fully considered.  The objections of claims 18 and 20 have been withdrawn.
Applicant’s amendments filed 12 May 2022 with respect to claim 19 have been fully considered.  The objections of claim 19 have been withdrawn.
Applicant’s amendments filed 12 May 2022 with respect to claims 1-15 have been fully considered.  The rejection of claims 1-15 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.

Response to Arguments
Applicant’s arguments filed 15 May 2022 with respect to the drawings have been fully considered and are persuasive.  The objections of the drawings have been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Yi et al. (U. S. Patent No. 11,373,308 B2) disclosed an X-ray image-processing apparatus and an X-ray image-processing method.
Okumura et al. (U. S. Patent No. 11,123,037 B2) disclosed an X-ray imaging apparatus.
Watanabe (U. S. Patent No. 11,099,248 B2) disclosed a medical apparatus comprising a contact avoidance apparatus.
Ecabert et al. (U. S. Patent No. 10,925,569 B2) disclosed a device comprising a first semi-transparent X-ray screen and a second semi-transparent X-ray screen and a method for creating a panoramic X-ray recording.
Imamura et al. (U. S. Patent No. 10,806,412 B2) disclosed a radiography system and a method for operating a radiography system.
Wang et al. (U.S. Patent No. 10,779,793 B2) disclosed a pose estimation of an X-ray detector in medical imaging.
Tkaczyk et al. (U. S. Patent No. 10,779,791 B2) disclosed a system and a method for mobile X-ray imaging.
Joerger et al. (U. S. Patent No. 10,779,774 B2) disclosed a method and an apparatus for ensuring correct positioning for a radiography acquisition.
Chang et al. (U. S. Patent No. 10,624,602 B2) disclosed a medical imaging device and a method controlling one or more parameters of a medical imaging device.
Babic et al. (U. S. Patent No. 10,542,959 B2) disclosed an object-tracking device.
Merckx (U. S. Patent No. 10,542,958 B2) disclosed a method and a system for configuring an X-ray imaging system.
Lin et al. (U. S. Patent No. 10,492,755 B2) disclosed a calibration phantom comprising a reflectance calibration target and a plurality of radio-opaque markers.
Merckx (U. S. Patent No. 10,441,240 B2) disclosed a method and a system for configuring an X-ray imaging system.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884